701 S.E.2d 682 (2010)
Darryl WRIGHT, Plaintiff,
v.
TOWN OF ZEBULON, Town of Zebulon Police Department, Robert Matheny, Town Mayor, individually and in his official capacity as Town Mayor, Rick Hardin, Town Manager, individually and in his official capacity as Town Manager, Chief Tim Hayworth, Chief of Police for the Town of Zebulon, individually and in his official capacity as Chief of Police for the Town of Zebulon, Lieutenant Michael McGlothlin, individually and in his official capacity as a Police Officer for the Town of Zebulon, Scott Finch, individually and in his official capacity as a Police Officer of the Town of Zebulon, Robert Grossman, individually and in his official capacity as a Police Officer for the Town of Zebulon, Defendants.
No. 190P10.
Supreme Court of North Carolina.
August 26, 2010.
Angela Newell Gray, Greensboro, for Darryl Wright.
Victoria Street Tolbert, Charlotte, for Town of Zebulon, et al.
Prior report: ___ N.C.App. ___, 688 S.E.2d 786.

ORDER
Upon consideration of the petition filed by Plaintiff on the 4th of May 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of August 2010."